*151
Judgment affirmed.

The defendants demurred on the following grounds : The allegations in the declaration do not entitle plaintiffs to the relief sought or any other relief; the title to the personalty mentioned is not in plaintiffs, the right to sue being only in the administrator of Bryant Kent; and defendant Downs has a good title by prescription to the land of which he is alleged to be in possession. The demurrer was overruled, and the defendants excepted.
W. R. Daley, Evans & Evans, T. H. Potter, and Hines, Shubricic & Eelber, for plaintiffs in error.
A. E. Daley, by brief, contra.